                    Case 20-11116          Doc 2     Filed 01/28/20       Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                       District of Maryland

In re: Brian Jones                                 Case No.:

        Debtor                                     Chapter 7

                       DISCLOSURE OF COMPENSATION OF ATTORNEY
                                      FOR DEBTOR

         1. Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney
for the above-named debtor(s) and that compensation paid to me within one year before the filing of the
petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the
debtor(s) in contemplation or in connection with the bankruptcy case is as follows:

        For legal services, I have agreed to accept……………………. $ 985.00
        Prior to the filing of this statement I have received……………$ 985.00
        Balance Due…………………………………………………….$ -0-

        2. The source of the compensation paid or to be paid to me was\is: Debtor.

        3. I have not agreed to share the above-disclosed compensation with any other person unless
they are members and associates of my law firm.

        4. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of
the bankruptcy case, including:

                 (a) Analysis of the debtor’s financial situation, and rendering advice to the debtor in
                     determining whether to file a petition in bankruptcy;
                 (b) Preparation and filing of any petition, schedules, statement of affairs and plan which
                     may be required;
                 (c) Representation of the debtor at the meeting of creditors.

        5. By agreement with the debtor(s), the above-disclosed fee does not include the following
services:
                (a) Representation of the Debtor in adversary proceedings, US Trustee Audits and other
contested matters.

        6. By agreement with the debtor(s) an additional fee will be charged if:

                 (a) Debtor(s) fail to attend the meeting of creditors and an additional meeting is
                     required.
                 (b) A motion to lift stay or motion to dismiss is filed and a response is required.
                 (c) Amendments are required due to debtor(s) failure to disclose information to attorney.

        7. A copy of the Exclusion of Adversary Proceedings and US Trustee Audits is attached hereto.



Date: __1/27/2020____                              __/s/ David M Grossman_______
                                                   David M. Grossman, 07461
                  Case 20-11116       Doc 2     Filed 01/28/20    Page 2 of 2




       EXCLUSION OF ADVERSARY PROCEEDING & US TRUSTEE AUDITS
                    PURSUANT TO LOCAL RULE 9010-5



       Debtor, Brian Jones acknowledges that David M. Grossman’s representation DOES NOT

include adversary proceedings and US Trustee Audits.

       I have read this statement and understand it completely.




DATE: ______1/27/2020_________                ___/s/ Brian Jones_________
                                              Brian Jones
